Case 8-19-73995-reg Doc 28 Filed 08/08/19 Entered 08/08/19 09:36:54

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

CENTRAL ISLIP DIVISION
~--- won nnn nn nnn nnn nn nnn nnn ene nnn nn Xx CHAPTER 13
IN RE: CASE NO. 8-19-73995-REG
Louis Joseph Paini,
Assigned to:

Hon. Robert E. Grossman
Debtor(s).

OBJECTION TO DEBTOR’S REQUEST FOR LOSS MITIGATION

ANDREW GOLDBERG, the undersigned, does hereby affirm to be true, under the penalties of

perjury as follows:

1. I am an attorney duly admitted to practice in the State of New York and before the United
States District Court for the Eastern District of New York. As the attorney for Wells Fargo Bank, N.A.
(hereinafter the “Secured Creditor”), I am fully familiar with the facts and circumstances set forth herein.

I make this Affirmation in Opposition to the Debtor’s Request for Loss Mitigation.

2. Secured Creditor is the holder of a note and mortgage that encumbers the Debtor’s

property located at 31 Milldown Road, Yaphank, NY 11980-9770 (the “Premises”).

3. As of June 3, 2019, the unpaid principal balance owed on the Note and Mortgage was
$217,236.35 and with interest thereon, late charges and escrow advances, the approximate payoff
amount owed to the Secured Creditor is $460,996.25. The Debtor remains due for their November 12,

2009 contractual payment. Debtor is currently 117 months delinquent on their loan.
Case 8-19-73995-reg Doc 28 Filed 08/08/19 Entered 08/08/19 09:36:54

4. As the loan became delinquent, Movant commenced a foreclosure action on July 12, 2012,
with the filing of a Summons and Complaint, that eventually proceeded to a Judgment of Foreclosure
and Sale entered on November 24, 2017. A copy of the Judgment of Foreclosure and Sale is annexed

hereto as Exhibit “A”.

5. The Court should note that Debtor and the Non-filing co-debtor, Audrey Paini (‘“Non-filing
co-debtor’”) have filed four consecutive Chapter 13 Bankruptcy matters to thwart scheduled foreclosure
sales. This is referenced in Secured Creditor’s Application for In Rem Relief pursuant to 11 USC
362(d)(4) and/or in the alternative an Order Granting Relief from the Automatic Stay with Prejudice (the

‘In-Rem Motion”). Please see Court Docket entry #11 dated June 14, 2019.

6. Insummary: The Non-filing co-debtor filed Case No. 8-17-72668-REG on May 2, 2017,
which Movant obtained relief from the automatic stay on September 14, 2017; the Non-filing co-debtor
then filed Case No. 8-18-71054-REG on February 19, 2017. Said case was subsequently dismissed by
Order on the Chapter 13 Trustee’s Motion to Dismiss on July 11, 2018. The Non-filing co-debtor filed
Case No. 8-18-76432-REG on September 24, 2018. This case was dismissed upon the Court’s Order on
Trustee’s Motion to Dismiss on March 5, 2019. This current matter was filed by the Debtor under Case

No. 8-19-73995-REG on June 3, 2019.

7. The loan has been repeatedly reviewed for loss mitigation since the default date of
November 12, 2009. The Debtor and Non-filing co-debtor were reviewed and subsequently denied for a
modification on August 20, 2010 for their failure to return requested documents. On April 14, 2011, the
Debtor and Non-filing co-debtor were denied, again, for their failure to return requested
information/documents. On November 29, 2013, a denial was issued due to the failure to respond for

request of documents needed for review.
Case 8-19-73995-reg Doc 28 Filed 08/08/19 Entered 08/08/19 09:36:54

8. The two most recent loss mitigation reviews were conducted as part of this Court’s Loss

Mitigation program.

9. In case No. 8-18-71054-REG, Non-filing co-debtor requested loss mitigation and an Order
granting the request was entered on February 23, 2018. The loss mitigation review was completed and a
denial issued on April 26, 2018, due to the inability to afford the modified payment. An appeal was
submitted which resulted in a denial as well. A copy of Movant’s loss mitigation status letter detailing

the denial is annexed hereto as Exhibit “B”.

10. Incase No. 8-18-76432-REG, Non-filing co-debtor requested loss mitigation and an Order
granting the request was entered on October 26, 2018. The loss mitigation review was completed and a
denial issued on December 11, 2018, due the ability to make their current mortgage payment and a
negative net present value. A copy of Movant’s loss mitigation status letter detailing the denial is annexed

hereto as Exhibit “C”.

11. The Debtor filed a Motion for Request to enter into this Court’s Loss Mitigation Program

on July 19, 2019. See Debtor’s Motion for Request for Loss Mitigation annexed hereto as Exhibit “D”.

12. The Debtor and Non-filing co-debtor have been reviewed and denied for loss mitigation
numerous times, and as recently as several months ago. Debtor has failed to submit any documentation
showing a change in circumstances which would indicate that a new review would result in a different
decision. Furthermore, Debtor and Non-filing co-debtor’s consecutive Bankruptcy filings show a clear

abuse of the Bankruptcy system.
Case 8-19-73995-reg Doc 28

Filed 08/08/19 Entered 08/08/19 09:36:54

WHEREFORE, it is respectfully requested that under all the facts and circumstances in this

case, an order be made denying the Debtor’ Request for Loss Mitigation; and for such other, further

and different relief as this Court may deem just, proper and equitable.

Dated: Carle Place, New York

TO:

August 8, 2019

Richard F. Artura, Esq.
Debtor's Attorney

165 South Wellwood Avenue
Lindenhurst, NY 11757

Michael J. Macco, Esq.

Trustee

2950 Express Drive South, Suite 109
Islandia, NY 11749

Louis Joseph Paini
Debtor

31 Milldown Rd.
Yaphank, NY 11980

Audrey Paini
Non-filing Co-Debtor
31 Milldown Road
Yaphank, NY 11980

U.S. Trustee

Long Island Federal Courthouse
560 Federal Plaza —- Room 560
Central Islip, NY 11722-4437

STEIN, WIENER & ROTH, L.L.P.

/s/ Andrew Goldberg, Esq.

BY: ANDREW GOLDBERG, ESQ. (ag 0403)
Attorneys for Wells Fargo Bank, N.A.

Office & P.O. Address

One Old Country Road, Suite 113

Carle Place, New York 11514

(516) 742-1212
Case 8-19-73995-reg Doc 28 Filed 08/08/19 Entered 08/08/19 09:36:54

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
CENTRAL ISLIP DIVISION
a weneenneeee x CHAPTER 13

 

IN RE: CASE NO. 8-19-73995-REG

Louis Joseph Paini,

Debtor(s).

 

 

 

OBJECTION TO DEBTOR’S REQUEST FOR LOSS MITIGATION

 

 

STEIN, WIENER & ROTH, L.L.P.
Attorneys for Wells Fargo Bank, N.A.
Office & P.O. Address

One Old Country Road, Suite 113
Carle Place, New York 11514

(516) 742-1212

69384/WELLS
